DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 22 February 2021 has been entered.  Claims 1-8 remain pending in the application, with claims 6-8 being newly added claims.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action dated 25 November 2020.  Additionally, Applicant’s amendments to the claims have rendered moot the claim interpretation under 35 U.S.C. 112(f) previously set forth in the Non-Final Office Action dated 25 November 2020.  Any new and/or pending objections and/or rejections can be found in the Office Action below.  
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
Applicant contends that the combination of Lee et al. (US 2012/0283912 A1) and Oniwa et al. (US 2017/0120908 A1) fail to teach the claimed feature that when the override operation is detected in the stop state, prohibit variation in the actual steering angle by the automatic steering control, until the vehicle starts moving (emphasis added by Applicant) because the combination teaches that “if a driver manually steers a steering wheel and changes the steering angle (i.e., override) during the period in which the vehicle is stopped, the traveling control unit automatically returns the steering angle back to the stored steering angle” (see Page 3 of Applicant Arguments/Remarks Made).  Applicant contends that this is the very problem solved by Applicant’s disclosure in that “when the driver’s override occurs while the vehicle is in the stopped state and the actual steering angle is changed, variation in the actual steering angle by the automatic steering control is prohibited”, and therefore, “the actual steering angle is maintained thereby reflecting the override operation by the driver” (see Page 3 of Applicant Arguments/Remarks Made).  In other words, the automatic rotation of the steering wheel during the period when the vehicle is stopped is suppressed (see Paragraph [0015] of Applicant’s Specification).  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., (i) that the override operation by the driver results in a change in the steering angle of the vehicle wheel from a target path steering angle to an updated steering angle based on the driver operating the steering wheel; and (ii) that prohibiting variation in the actual steering angle corresponds to maintaining that updated steering angle while the vehicle is stopped, and only after the vehicle starts moving does the steering angle change back to the target path steering angle, (iii) thereby avoiding automatic rotation of the steering wheel while the vehicle is stopped) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, claim 1 merely recites prohibiting variation in the actual steering angle by the automatic steering control, until the vehicle starts moving which, under a broadest reasonable interpretation, encompasses simply prohibiting the vehicle/wheel steering angle from changing while the vehicle is stopped, even when the driver attempts an override operation (e.g., turning a steering wheel).  Nothing in claim 1 explicitly recites nor necessitates the aforementioned features contended by Applicant.  For example, nothing in claim 1 recites or suggests a behavior of the steering wheel of the vehicle.  As acknowledged by Applicant, the combination of Lee and Oniwa would teach the subject matter recited in claim 1, as currently presented, because even if the steering angle is automatically returned back to the stored steering angle or if the driver is not able to change the steering angle from the stored steering angle, then the automatic steering control is being used to prevent/prohibit the steering angle from changing while the vehicle is stopped since it will return back to the stored steering angle.  It is respectfully suggested that Applicant amend at least claim 1 to better clarify the contended differences between Applicant’s invention and the prior art.  However, the Examiner does respectfully draw Applicant’s attention to the prior art reference to Riese et al. (US 2021/0016830 A1) as applied to claim 8 below.  Here, because Riese teaches a steer-by-wire system, when an override operation (e.g., turning the steering wheel) is performed by a driver while the vehicle is in a stop state, the steering wheel will reflect the driver’s input (i.e., the steering wheel will not automatically rotate to return to a previous steering wheel position), but the steering angle of the vehicle wheel will not reflect this change until after the vehicle starts moving (i.e., while in the stopped state, the vehicle wheel steering angle is prohibited from changing, and only after the vehicle starts moving, is the vehicle wheel controlled to automatically turn to match the steering wheel angle demanded by the driver).  As such, Riese also teaches prohibiting the actual steering angle of the vehicle wheel from changing while the vehicle is stopped, and only after the vehicle starts moving, control is implemented to automatically change the steering angle of the vehicle wheel to reflect the driver’s override operation.   

Claim Objections
Claim 1 is objected to because of the following informalities: on line 12, it appears Applicant intended “prohibit variation” to read --the processor is programmed to prohibit variation--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:
on line 5, it appears Applicant intended “determine” to read --the processor is further programmed to determine--; and
on line 8, it appears Applicant intended “execute” to read --the processor is further programmed to execute--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riese et al. (U.S. Patent Publication No. 2021/0016830 A1).

Regarding Claim 8:
Riese discloses a vehicle control method for controlling a vehicle using an electronic control unit (see at least: Riese, Abstract and Paragraphs [0025], [0030], [0033]), comprising: 
executing automatic steering control that determines a steering angle command value (target wheel steering angle 20) and controls steering of the vehicle such that an actual steering angle (wheel steering angle) follows the steering angle command value (see at least: Riese, Paragraphs [0035], [0040], [0043]); 
detecting a stop state where the vehicle is stopped (see at least: Riese, Paragraphs [0028], [0032], [0034], [0039]-[0040]); and 
detecting an override operation (steering demand 18, 19) by a driver of the vehicle (see at least: Riese, Paragraphs [0029]-[0030], [0034], [0043]), wherein 
when the override operation is detected in the stop state, prohibiting variation in the actual steering angle by the automatic steering control, until the vehicle starts moving (see at least: Riese, Paragraphs [0032], [0034]-[0035], [0040], [0044]; wherein when the steering demand is detected while the vehicle is in the stop state, the wheel steering angle is prohibited from changing until the vehicle starts moving).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication 2012/0283912 A1) in view of Oniwa et al. (U.S. Patent Publication 2017/0120908 A1).

Regarding Claim 1:
Lee discloses a vehicle control system (vehicle automated steering engagement system 100) installed on a vehicle (vehicle 10) (see at least: Lee, Figs. 1-2 and Paragraphs [0016], [0022]) and comprising:
an electronic control unit (ECU) including a processor (processor(s) or controller(s) 110) programmed to (see at least: Lee, Paragraphs [0031], [0034]-[0035]): 
execute automatic steering control that determines a steering angle command value and controls steering of the vehicle such that an actual steering angle follows the steering angle command value (see at least: Lee, Paragraphs [0017]-[0018], [0022], [0037]); and
detect an override operation (steering operation) by a driver of the vehicle (see at least: Lee, Paragraph [0048]).
Lee does not appear to explicitly teach that the processor is further programmed to: 
detect a stop state where the vehicle is stopped; and
wherein when the override operation is detected in the stop state, prohibit variation in the actual steering angle by the automatic steering control, until the vehicle starts moving.
Oniwa teaches a system that automatically steers a vehicle, similar to Lee, and further teaches that the system brings the vehicle to a stop state depending on the environment in which the vehicle is traversing.  Oniwa teaches that when in the stop state, an actual steering angle is maintained (see at least: Oniwa, Paragraphs [0080], [0082]-[0083], [0086]).  Oniwa teaches that the automatic steering system may be overridden when the vehicle is stopped and the steering angle was being maintained in the event the system predicts an override possibility by a driver based on information such as line of sight and/or face direction and/or the amount of steering operation by the driver exceeds a torque threshold value (see at least: Oniwa, Paragraphs [0046], [0088]-[0089], [0098]; wherein in the absence of such an override prediction, it is understood that the steering angle would continue to be maintained because Oniwa only discusses allowing the steering angle to change while the vehicle is stopped when there is an override possibility based on driver information and/or when the steering wheel operation exceeds a threshold).  Oniwa also teaches that the automatic steering determines a trajectory while stopped and causes the own vehicle to start moving according to the trajectory plan when it is appropriate to do so.  As such, Oniwa teaches a processor programmed (see at least: Oniwa, Paragraph [0049]) to: detect a stop state where the vehicle is stopped (see at least: Oniwa, Paragraphs [0049], [0091]-[0092]), and prohibit variation in the actual steering angle by the automatic steering control, until the vehicle starts moving (see at least: Oniwa, Paragraphs [0082]-[0083], [0085]-[0086], [0092]-[0093]; wherein Oniwa teaches maintaining a vehicle trajectory generated during the time the vehicle has been stopped with no steering wheel operation by the automatic steering control while the vehicle is in the stopped state).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the stop state control of the automatic steering system as taught by Oniwa in the invention of Lee. The combination of Lee’s override operations while driving for automatic steering with Oniwa’s teaching of maintaining the steering angle while stopped would result in a combination in which automatic steering control prohibits the steering angle from being varied while the vehicle is stopped, by not permitting steering wheel operation while the vehicle is stopped until the vehicle starts moving again (see at least: Oniwa, Paragraph [0086]).  A person of ordinary skill in the art would have been motivated to incorporate the stop state control as taught by Oniwa in the invention of Lee because it would have ensured that the vehicle was caused to smoothly travel in a desired direction at a subsequent travelling start time (see at least: Oniwa, Paragraph [0083]), and because it would have reduced a load on a steering system including power steering while the vehicle is stopped (see at least: Oniwa, Paragraph [0086]).
As such, the combination of Lee and Oniwa teaches the limitation: 
wherein when the override operation is detected in the stop state (absent of any override prediction possibility based on driver information corresponding to line-of-sight or face direction and/or absent of the steering operation by the driver exceeding a torque threshold value), prohibit variation in the actual steering angle by the automatic steering control, until the vehicle starts moving (see at least: Lee, Paragraph [0048] which teaches the manual override that can occur at any point when the automatic steering control is active, and this would have included the situation when the vehicle is temporarily stopped while the automatic steering is operating as taught by Oniwa.  Also see at least: Oniwa, Paragraphs [0085]-[0086], [0092]-[0093]; wherein the automatic steering control maintains the steering angle while the vehicle is stopped in order to reduce the load on the steering system while stopped by not allowing steering wheel operation).

Regarding Claim 2:
Modified Lee teaches the vehicle control system according to claim 1, wherein the ECU is further programmed to, during a period from when the override operation is detected in the stop state to when the vehicle starts moving, set the steering angle command value to the actual steering angle while keeping the automatic steering control activated (see at least: Oniwa, Paragraphs [0086], [0096], and [0098]; wherein Oniwa teaches that should the steering operation of the driver not exceed a steering torque threshold amount, to set the steering angle command value to the actual steering angle (i.e., the actual steering angle is constant and the steering angle command value at which the vehicle will subsequently travel after the stop is set to this actual steering angle.  Also see Lee, Paragraph [0048] which similarly establishes that automatic steering control remains active unless a steering operation amount by a driver exceeds a threshold amount. In this way, modified Lee teaches that when the override operation occurs but does not exceed a threshold while the vehicle is stopped, to keep the vehicle in the automatic driving mode and maintain the current steering angle without operating the automatic steering in order to reduce the load on the steering system while stopped as is taught in Paragraph [0086] of Oniwa).

Regarding Claim 3:
Modified Lee teaches the vehicle control system according to claim 1, wherein the ECU is further programmed to: during a period from when the override operation is detected in the stop state to when the vehicle starts moving, temporarily deactivate the automatic steering control (see at least: Oniwa, Paragraphs [0096]-[0098]; wherein the automatic driving control is deactivated when the override operation of the driver includes a steering torque operation exceeding a threshold torque amount. Also see at least: Lee, Paragraph [0048] which also teaches deactivating the automated steering control system only when the steering operation amount exceeds a threshold amount.  In this way, modified Lee teaches deactivating the automatic steering while the vehicle is stopped when the override operation exceeds a threshold amount, with the automatic steering control being automatically re-engaged after the vehicle starts moving again while in a steady condition).

Regarding Claim 6:
Modified Lee teaches the vehicle control system according to claim 1, wherein the override operation is a steering wheel operation performed by the driver which changes the actual steering angle to a value different from a target path steering angle determined during execution of the automatic steering control (see at least: Lee, Paragraph [0048], and the discussion of claim 1 above).

Regarding Claim 7:
Modified Lee teaches the vehicle control system according to claim 1, wherein the ECU is further programmed to, when the override operation ends while the vehicle is in the stop state, prohibit variation in the actual steering angle by the automatic steering control, until the vehicle starts moving (see at least: Oniwa, Paragraphs [0083]-[0086], and the discussion of claim 1 above; wherein the actual steering angle is prohibited from changing until the vehicle starts moving again during the override operation and after the override operation ends as long as the override operation does not satisfy the criteria for de-activating the automatic steering control, as discussed in claim 1 above, while the vehicle is stopped).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0283912 A1) in view of Oniwa (US 2017/0120908 A1) (hereinafter referred to as ‘modified Lee’) as applied to claim 1 above, and further in view of Oba et al. (U.S. Patent Publication 2008/0097666 A1).

Regarding Claim 4:
Modified Lee teaches the vehicle control system according to claim 1, wherein the ECU is further programmed to control travel of the vehicle (see at least: Lee, Paragraphs [0016], [0022]), but does not appear explicit with regards to the limitations:
wherein when making the vehicle start automatically, determine whether or not an absolute value of a difference between the steering angle command value and the actual steering angle is larger than a first threshold, and 
when the absolute value is larger than the first threshold, execute speed suppression control that suppresses a speed of the vehicle as compared with a case where the absolute value is equal to or smaller than the first threshold.
Oba teaches a travel control apparatus that limits the speed of a vehicle based on the difference between the target and detected steering angles of the vehicle. Oba specifically teaches limiting the speed based on the difference being above a threshold value.  As such, Oba teaches the limitations :
wherein when making the vehicle start automatically, determine whether or not an absolute value of a difference between the steering angle command value and the actual steering angle is larger than a first threshold (see at least: Oba, Paragraphs [0014], [0076]-[0077]), and
when the absolute value is larger than the first threshold, execute speed suppression control that suppresses a speed of the vehicle as compared with a case where the absolute value is equal to or smaller than the first threshold (see at least: Oba, Paragraphs [0014], [0076]-[0077]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the speed limiting feature as taught by Oba in the invention of modified Lee. Both modified Lee and Oba teach automated vehicle systems which control the steering and velocity of a vehicle and it would have been obvious to add speed limiting feature as taught by Oba to modified Lee in order to prevent the vehicle from deviating from the desired course. A person of ordinary skill in the art would have been motivated to incorporate the teachings of Oba because of the motivation found in Paragraph [0004] of Oba which would have improved modified Lee by regulating the traveling speed of the vehicle to avoid deviating from the target trajectory.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0283912 A1) in view of Oniwa (US 2017/0120908 A1) and Oba (US 2008/0097666 A1) (hereinafter referred to as ‘modified Lee’) as applied to claim 4 above, and further in view of Yanaka (Japanese Patent Publication JP 2004175230A, with English translation provided).

Regarding Claim 5:
Modified Lee teaches the vehicle control system according to claim 4, wherein the ECU is further programmed to continue the speed suppression control until the absolute value becomes equal to or smaller than the first threshold (see at least: Oba, Paragraphs [0014], and [0076]-[0077]; wherein Oba teaches suppressing the speed of a vehicle until the deviation between the target and actual steering angles of a vehicle has fallen below a threshold amount but does not appear to explicitly teach using multiple thresholds).  As such, modified Lee does not appear to explicitly teach the limitation:
wherein the ECU is further programmed to continue the speed suppression control until the absolute value becomes equal to or smaller than a second threshold being smaller than the first threshold.
Cumulatively, modified Lee teaches reducing the traveling speed of a vehicle when the difference between the target and actual steering angles exceeds a threshold. Similarly, Yanaka teaches a system which, based on multiple thresholds for the difference between the actual and target steering angle, limits the acceleration of a vehicle.  As such, Yanaka teaches to continue the speed suppression control until the absolute value becomes equal to or smaller than a second threshold being smaller than the first threshold (see at least: Yanaka, Paragraphs [0024]-[0026]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the multiple thresholds based on the target and actual steering angles as taught by Yanaka to the invention of modified Lee. Both modified Lee and Yanaka teach systems for automatically controlling a vehicle based on the difference between the detected actual steering angle and the target steering angle and it would have been obvious to add the multiple thresholds regulating the speed and acceleration of a vehicle as taught by Yanaka to modified Lee in order to reduce deviation from the intended traveling trajectory. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Lee and Yanaka because of the motivation found in Paragraph [0005] of Yanaka which would have improved modified Lee by reducing the deviation between the actual and intended traveling trajectories.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
•     Shirozono (US 2018/0170431) is pertinent because it teaches a vehicle steering system that allows for the override by the driver of the vehicle which delays the correction of the steering after the manual override has ended.
•     Limpibuntering (US 2012/0123643) is pertinent because it teaches a driving support apparatus that sets a target route, controls the steering angle of the vehicle, and detects an override operation by a driver.
•     Lee (US 8965633) is pertinent because it teaches an automated lane centering system which detects an override event based on the difference between the measured and expected steering angle.
•     Oguro (US 2018/0093709) is pertinent because it teaches a vehicle control device for low speed travel of a vehicle.
•     Kataoka (US 2005/0270145) is pertinent because it teaches a driving operation support system and method which when the vehicle speed is zero does not apply a torque to the system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669